Citation Nr: 1450248	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1972 and from September 1972 to September 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran requested a hearing before a Veterans Law Judge in connection with his appeal.  A video conference hearing was scheduled for December 5, 2013.  He did not report for the scheduled hearing and no good cause has been shown for his absence.  Therefore, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for a cervical spine disability and entitlement to service connection for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not establish that a current right wrist disability is at least as likely as not etiologically related to an in-service injury, event, or disease.  


CONCLUSION OF LAW

The criteria for service connection for a right wrist disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The available service medical treatment records (all dated during the Veteran's first period of active service), available service personnel records, private medical treatment records, and VA medical treatment records have been associated with the claims folder.  The claims folder is a rebuilt claims folder.  A November 2009 VA letter notified the Veteran of this fact and provided him the opportunity to furnish his own copies of notices of award and disallowance, to include all available previous VA correspondence, previous rating decisions, and available service treatment records and personnel records.  In addition, the complete service medical treatment records are unavailable.  The AOJ contacted the National Personnel Records Center ("NPRC") and received a response in June 2009.  The response stated: "Misc STRS from Veteran's file are being mailed.  DD Form 877 indicates all other STRs were lent to Los Ang[el]les, CA on July 12, 1992 [. . .]."  The AOJ contacted VBALAX via e-mail correspondence and requested the permanent transfer of the Veteran's claims folder to the AOJ.  An October 2009 response from VBALAX indicated that a thorough search was conducted and the results were negative in locating the Veteran's claims folder.  The AOJ issued a formal finding of unavailability for the Veteran's original claims folder and complete service medical treatment records.  A VA letter dated January 2010 advised the Veteran of the efforts VA made to obtain the records and the alternative sources of information.  The Board finds that any further efforts to locate the service treatment records would be futile and the Veteran was notified in accordance with 38 C.F.R. § 3.159(e) (2014).

A VA examination was provided in May 2011 with respect to the Veteran's right wrist disability.  38 C.F.R. § 3.159(c)(4).  The VA examiner reviewed the claims folder, described the Veteran's reported history of his in-service injury, and provided an opinion with supporting rationale.  The examiner referred to the evidence of record and addressed the relevant service medical treatment records, including the Veteran's documented right wrist injury in July 1967.  Accordingly, the Board finds that the VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating the issue below, the Board reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the issue and what the evidence in the claims folder shows, or fails to show, with respect to the issue.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran avers that his current right wrist disability had its onset during his first period of active service.  In a VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran indicated that his right wrist disability had its onset in July 1967 and continued to the present time.  

Concerning a current disability, the May 2011 VA examination report reflects a diagnosis of degenerative joint disease, right wrist.  

With respect to an in-service injury, a July 1967 service medical treatment record shows that the Veteran sought treatment after he fell on his right hand.  He had pain and swelling in his right wrist.  The consultation report noted that the Veteran fell on his outstretched hand last night and complained of pain and limitation of motion of wrist.  On physical examination, there was tenderness and swelling.  The examining physician stated that the x-ray did not show any radial, ulnar or carpal fracture.  The impression was listed as wrist sprain.  The Veteran was advised to use an ace bandage for four days and apply cold to the right wrist.  The diagnosis was right wrist sprain and no fracture.  A June 1971 report of medical examination shows that the Veteran's upper extremities were clinically evaluated as normal.  The section entitled "Notes (Continued) and significant or interval history" indicated that there was "no significant history."  A June 1972 separation report of medical examination shows that the Veteran's upper extremities were clinically evaluated as normal.  A June 1972 report of medical history reveals that the Veteran checked the boxes marked "no" when asked if he had a bone, joint or other deformity; arthritis, rheumatism, or bursitis; or, swollen or painful joints.  Again, the complete service medical treatment records are unavailable.  When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 7104(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Veteran consistently reported that his in-service injury occurred in 1967 and has not reported any other in-service injury to the right wrist.     

Following separation from active service, the objective evidence does not reflect complaints regarding the right wrist until years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  An October 1987 health record completed after separation from his second period of active service reveals that the Veteran was hired as an aircraft mechanic.  He had no remarkable past medical history.  Further, post-service medical records dated in 1991 indicate that the Veteran had a fracture of the right fifth finger, 2nd phalangeal bone.  See June 1991 Occupational Medicine Division, Pacific Missile Test Center.  He did not mention any right wrist problems at that time.  

The Veteran was provided a VA examination in May 2011.  The claims folder was reviewed.  The reported date of onset of right wrist pain was 1967.  The examiner stated that review of the service treatment records showed a right wrist injury when the Veteran fell on his outstretched right hand/wrist.  A diagnosis of degenerative joint disease, right wrist was listed.  The May 2011 X-ray report reflects an impression of normal carpal bones with an incidental note of arthritic changes in the right 1st metacarpo-phalangeal joint with a small metallic pin in the proximal phalanx.  A metallic foreign body was seen in the soft tissue in the left thenar region.  The examiner opined that the current right wrist condition was not caused by or a result of right wrist injury while in service.  The examiner explained that review of the service medical treatment records showed treatment of a right wrist injury from a fall.  The diagnosis was a right wrist sprain.  The examiner cited to the Veteran's separation report of medical examination completed in 1972 wherein the Veteran's upper extremities were evaluated as normal.  The examiner also stated that there was no mention of any chronic wrist condition from fracture or sprain, signifying that the right wrist sprain resolved completely while in service.  The examiner noted that no other treatment records documented persistent right wrist complaint and the evidence pointed to an acute condition that was adequately treated and resolved without any complications.  The current right wrist X-rays did not reflect any residual fracture.   

The Board finds that the most probative evidence as to the etiology of the Veteran's right wrist disability is the May 2011 VA examiner's opinion.  The Board acknowledges the statements submitted by the Veteran's private physician, J.A.Q., M.D.  However, Dr. J.A.Q.'s statements only addressed the Veteran's cervical and lumbar spine disabilities.  Dr. J.A.Q. did not comment on the etiology of the right wrist disability.  The May 2011 VA examiner's opinion is considered highly probative because the examiner acknowledged the Veteran's reported in-service injury, examined the Veteran, discussed the evidence in the claims folder, and provided a negative nexus opinion with supporting rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As the most probative evidence does not support a causal relationship between the Veteran's current disability and active service, service connection is not warranted.  

With respect to continuity of symptomatology, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's disability, degenerative joint disease-also referred to as "arthritis," is recognized as a chronic condition.  38 C.F.R. § 3.309(a).  In this case, the Veteran stated that his right wrist pain began in 1967 and continued to the present.  The Veteran is considered competent to report symptoms of pain.  See, e.g., Falzone v. Brown, 8 Vet. App. 398, 405 (layperson is competent to testify to pain and observable flatness of his feet).  However, the Board does not find the Veteran credible with respect to his reports of continuity of symptomatology.  In this respect, the Board attributes great probative value to the separation report of medical examination and the post-service medical records.  The June 1972 separation report of examination shows that the upper extremities were clinically evaluated as normal.  The post-service treatment records, wherein the Veteran sought medical attention and treatment for numerous other ailments, make no mention of wrist complaints until years after separation from active service.  Again, when the Veteran was hired as an aircraft mechanic in 1987, he did not report any remarkable medical history.  The Board does not find it reasonable that the Veteran would suffer from chronic right wrist pain and make no mention of such pain when seeking attention for other ailments such as back pain.  In light of the above, the Board finds that the probative evidence, to include evidence contemporaneous with service and shortly thereafter, does not support the Veteran's reports of chronic right wrist symptoms since active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  Therefore, service connection on the basis of continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

The Board recognizes the Veteran's belief that his current right wrist disability is related to active service.  As noted above, his statements regarding an etiological relationship based on chronic right wrist symptoms are not considered probative as the Veteran has not been found to be credible with respect to his reports of chronicity.  Concerning any other statements regarding an etiological relationship between his current right wrist disability and active service, the Board finds that the Veteran has not been shown to possess the medical expertise or knowledge to provide such an opinion.  An opinion as to a direct relationship between a current right wrist disability and active service, specifically his in-service right wrist sprain, is considered a complex medical question.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board attributes greater probative value to the May 2011 VA examiner's opinion.  As discussed above, the VA examiner has medical expertise, reviewed the claims file, examined the Veteran, discussed the Veteran's in-service injury, and provided a negative opinion with supporting rationale.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a right wrist disability because the most probative evidence of record is against a finding of continuity of symptoms since service and against a finding that there is a relationship between a current disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for a right wrist disability is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The evidence does not reflect arthritis within one year of separation from active service.  Therefore, service connection on a presumptive basis is not warranted.


ORDER

Entitlement to service connection for a right wrist disability is denied.  


REMAND

The Veteran avers that his cervical and lumbar spine disabilities are related to active service.  The service medical treatment records from the Veteran's second period of active service are unavailable.  The available service medical treatment records from the Veteran's first period of active service reflect complaints of spine pain and muscular strain of the neck.  In addition, the Veteran reported that his military occupational specialties caused his current cervical and lumbar spine disabilities.  In support of his position, the Veteran submitted statements from Dr. J.A.Q.  Dr. J.A.Q. stated that the Veteran's position required lifting heavy tanks and he had to work in "extremely awkward positions."  In addition, Dr. J.A.Q. cited that degenerative changes can occur over time and mechanical injury, which may consist of single major trauma or repeated minor traumas, may cause intra-articular changes that act as a predisposing or aggravating cause.  Dr. J.A.Q. stated that the Veteran had degenerative joint disease of the cervical spine and the problem "definitely started" during his military service days when he continuously subjected his neck to minor and major repetitive trauma.  With respect to the lumbar spine, Dr. J.A.Q. opined that the Veteran's degenerative joint disease of the lumbar spine "definitely started" during his military service days when he continuously subjected his neck to minor and major repetitive trauma.  

The Veteran was provided a VA examination in June 2011.  The examiner opined that the cervical and lumbar spine disabilities were "less likely as not caused by or a result of the Veteran's spine pain, and stiff neck consults in service."  However, the examiner did not appear to consider the subsequent period of active service during which the Veteran worked as an organizational maintenance technician and aviation machinist.  The examiner stated: "If based only on the job that he had while in service, then it would be at least as likely as not that the present DDD of the lumbar and cervical spine is related."  Nonetheless, the examiner continued to provide a negative nexus opinion.  Further, the Board points out that an examiner is asked to consider all of the evidence, not just the Veteran's military occupational specialties.  The Board also recognizes Dr. J.A.Q.'s positive opinions.  However, Dr. J.A.Q.'s opinions do not appear to consider the post-service evidence of record, to include the Veteran's occupation as an aircraft mechanic from 1987 to the 2000s.  In addition, the treatment records dated in the late 1980s and 1990s reflect that the Veteran consistently reported that his first back injury occurred in 1988 and 1989, dating after his separation from active service.  A September 2003 private treatment record shows that the Veteran reported multiple injuries to his back "dating back to 1988."  While VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  In this case, as the medical evidence is unclear with respect to the etiology of the Veteran's service-connected cervical and lumbar spine disabilities, a new VA medical opinion is required.




Accordingly, the issues are REMANDED for the following action:

1.  Return the Veteran's claims folder to the June 2011 VA examiner, or, if the examiner is unavailable, to another suitably qualified examiner for an addendum opinion to the June 2011 VA examination report.  The claims folder must be made available to and reviewed by the examiner.  Following review of the claims folder, the examiner is asked to respond to the following:

a.  Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any cervical spine disability was caused by active service or is otherwise related to active service.  

b.  Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any lumbar spine disability was caused by active service or is otherwise related to active service.    

In providing the aforementioned opinions, please discuss the opinions of Dr. J.A.Q., to include the progressive nature of arthritis, the Veteran's in-service military occupational specialties, and the post-service treatment records in which the Veteran reported that his injury to the back occurred in 1988 and 1989.  

A complete rationale for all opinions must be provided.

2.  After the above development is completed and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


